Citation Nr: 1818619	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 21, 2010 for pleural effusion with a restrictive ventilatory defect; in excess of 0 percent from January 21, 2010 to November 27, 2011; and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Esq.


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional evidence related to the Veteran's respiratory disability was associated with the record after the January 2014 statement of the case (SOC), notably private treatment records.  See 38 C.F.R. § 20.1304.  Nonetheless, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C. § 7105 (2012).

The Veteran requested a travel Board hearing in his March 2014 substantive appeal (VA Form 9).  The hearing was scheduled for February 13, 2018, and notice was sent to the Veteran's address of record.  However, the Veteran withdrew his hearing request through a February 2018 motion.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran seeks an increased evaluation for his service connected pleural effusion with a restrictive ventilatory defect.

Initially, the Board notes the Veteran was most recently afforded a VA respiratory examination in November 2011.  In his March 2014 substantive appeal, the Veteran expressed his disagreement with the evaluation assigned for his service-connected pleural effusion with a restrictive ventilatory defect.  Specifically, he contended that a compensable disability rating was warranted from January 21, 2010, to November 28, 2011, due to his ongoing symptoms including shortness of breath.  Similarly, based on his ongoing severe symptoms and the therapies he had received, the Veteran alleged that a disability rating in excess of 10 percent was warranted from November 28, 2011.  Moreover, an August 2013 CT scan of the Veteran's chest showed centrilobular emphysematous changes at the lung apices, and basilar atelectasis and/or fibrosis.

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected pleural effusion with a restrictive ventilatory defect.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including evidence regarding the therapies he had received in connection with his respiratory disability, as well as any recent or additional treatment records related to the claimed disability.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected pleural effusion with a restrictive ventilatory defect.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any required studies should be performed and all clinical findings should be reported in detail.

The examiner must provide all information required for rating purposes, to specifically include all pulmonary functioning tests.  Testing should be conducted in both pre-bronchodilator and post-bronchodilator status.  If the examiner concludes that post-bronchodilator testing cannot or should not be conducted, he or she must explain why this is the case.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must consider and discuss all procurable and assembled data, including the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  Further, the examiner must state whether the inability to provide any required opinion is based on a personal limitation or on a lack of knowledge among the medical community at large.  

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


